Filed 9/1/20 P. v. Wallace CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C090569

                    Plaintiff and Respondent,                                    (Super. Ct. No. 19FE004721)

           v.

 FEDRICK WALLACE,

                    Defendant and Appellant.



         Defendant Fedrick Wallace appeals the trial court’s judgment entered following
his no contest pleas to corporal injury on a spouse (Pen. Code, § 273.5) and being a felon
in possession of a firearm (Pen. Code, § 29800, subd. (a)(1)). Defendant argues the trial
court abused its discretion in imposing the objected to electronics search condition that
both the defense and the prosecutor agreed did not satisfy the required nexus. On appeal,
the People concur this electronics search condition should be stricken. We accept this
concession and will modify the judgment to strike it.
         “The Legislature has placed in trial judges a broad discretion in the sentencing
process, including the determination as to whether probation is appropriate and, if so, the


                                                             1
conditions thereof. (Pen. Code, § 1203 et. seq.)” (People v. Lent (1975) 15 Cal. 3d 481,
486.) Consequently, imposition of a probation condition is reviewed for abuse of
discretion. (People v. Olguin (2008) 45 Cal. 4th 375, 379.) “A condition of probation
will not be held invalid unless it ‘(1) has no relationship to the crime of which the
offender was convicted, (2) relates to conduct which is not in itself criminal, and (3)
requires or forbids conduct which is not reasonably related to future criminality.’ ” (Lent,
supra, at p. 486.) The Lent test “is conjunctive—all three prongs must be satisfied before
a reviewing court will invalidate a probation term. [Citations.] As such, even if a
condition of probation has no relationship to the crime of which a defendant was
convicted and involves conduct that is not itself criminal, the condition is valid as long as
the condition is reasonably related to preventing future criminality.” (Olguin, supra, at
pp. 379-380.)
       Here, the trial court imposed probation condition number 13, which stated: “PC.
1546 searchable - Defendant shall submit his/her person, place, property, automobile,
electronic storage devices, and any object under his/her control, including, but not limited
to cell phones and computers, to search and seizure by any law enforcement officer or
probation officer, any time of the day or night, with or without a warrant, with or without
his/her presence or further consent. Defendant being advised of his/her constitutional and
statutory rights pursuant to Penal Code section 1546 et seq. in this regard, and having
accepted probation, is deemed to have waived same and also specifically consented to
searches of his/her electronic storage devices; [¶] Defendant shall provide access to any
electronic storage devices and data contained therein, including disclosing and providing
any and all information necessary to conduct a search.”
       We concur with the parties that probation condition number 13 fails to satisfy the
requirements of Lent as explained in In re Ricardo P. (2019) 7 Cal. 5th 1113. This
condition neither relates to a crime for which defendant was convicted, nor does it relate
to conduct which is itself criminal. (Id. at pp. 1115, 1118.) Finally, there is no

                                              2
information in the record from which we could conclude that the condition is reasonably
related to future criminality. (Id. at pp. 1118-1123, 1128-1129.)
       Like the minor in Ricardo P., here, the record is devoid of any information from
which we could find a proportionality between the privacy intrusion imposed by
probation condition number 13 and the goal of deterring defendant’s future criminality, to
wit, corporal injury on a spouse, firearm possession, and/or compliance with the
condition that he obey all laws. The prosecutor in the trial court conceded as much
following defendant’s objection. While there may be circumstances where a defendant’s
personal history may justify an electronics search condition as a means of deterring future
criminality (In re Ricardo P., supra, 7 Cal.5th at pp. 1128-1129), here, there is no
evidence that defendant utilized an electronic device in a manner which would justify
imposition of this condition. Accordingly, probation condition number 13 cannot
withstand scrutiny under Lent and must be stricken. (Id. at p. 1129.)
                                     DISPOSITION
       For the reasons explained herein, we modify the judgment to strike probation
condition number 13. The judgment is otherwise affirmed.

                                                         /S/

                                                 RENNER, J.


We concur:


/S/

HULL, Acting P. J.


/S/

DUARTE, J.


                                             3